Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bruce Anthony Dillard appeals the district court’s order adopting the recommendation of the magistrate judge dismissing Dillard’s complaint pursuant to Fed. R. Civ. P. 12(b)(1). We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Dillard v. United States, No. 3:16-cv-00009-GMG-MJA, 2016 WL 3546364 (N.D. W. Va. June 22, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED